Citation Nr: 1809894	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive episode, and anxiety disorder, as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1948 to December 1949 and from August 1950 to September 1952.  He is the recipient of, among other things, the Purple Hear and Silver Star Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.
 
A hearing was held before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  

The Board remanded the case in April 2017.  Following the remand, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in November 2017.  In December 2017, the Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.90, 20.903 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

An acquired psychiatric disability did not manifest during service and is not related to the Veteran's active service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).  Additionally, service connection may be granted where a disability is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For any veteran who engaged in combat with the enemy in active service of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by that service satisfactory lay or other evidence of service incurrence or aggravation of that injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of that incurrence or aggravation in such service.  VA shall resolve every reasonable doubt in favor of the Veteran.  Service connection of that injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C. § 1154 (b) (2012).  However, even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury . . . incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

Regarding the evidence of record, the Board notes that lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau v. Nicholson, 492 F.3d 1372 at 1377 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has "rejected the view . . . that 'competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'"  (quoting Jandreau, 492 F.3d at 1377)).  For example, a Veteran is competent to provide evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.

Once the threshold of competence is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Competence must be distinguished from credibility.  Competence is "a legal concept determining whether testimony may be heard and considered;" credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno, 6 Vet.App. at 469. 

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001).  In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden, 125 F.3d at 1481 (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet.App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for an acquired psychiatric disability.

The Veteran contends that he has developed an acquired psychiatric disability as result of in-service trauma.  See Bd. Hrg. Tr. at 3.  Additionally, he contends that his psychiatric disability is secondary to his service-connected bilateral hearing loss and tinnitus.  Id. at 6.

As a preliminary matter, the Board notes that the Veteran's service treatment records contain no reference to a psychological disability while in service.  The Veteran's December 1949 discharge examination shows that the Veteran did not have any personality deviation.  On his August 1950 report of medical history, he denied trouble sleeping, depression, and nervous trouble of any sort.  Similarly the Veteran received a normal psychiatric evaluation on his September 1952 separation clinical evaluation.  Importantly, while the Veteran has asserted that his symptoms are related to service, he has not claimed that he his symptoms began in service.  In fact, the Veteran and his wife appear to assert that the psychiatric symptoms developed many years after service.  See December 2012 statement; June 2012 VA treatment record. 

The post service medical evidence shows that the Veteran was diagnosed with a psychiatric disability many decades after service.  See June 2013 VA treatment record.

The Board notes a July 2012 Vet Center record notes that the Veteran was being treated for PTSD symptoms stemming from wartime experience as a radio operator in Korea.  Indeed, the note stated that the Veteran was experiencing PTSD symptoms related to his combat experiences and was now coming to the forefront due to his retirement and more free time available to him.  However, as discussed below, on examination that same month, the examiner found that the Veteran did not have a PTSD diagnosis.  Additionally, subsequent VA examinations have opined that the Veteran did not have PTSD.  Further, subsequent examinations have opined that any acquired psychiatric disability is not related to the Veteran's service.

The Veteran was first afforded a VA examination in July 2012.  At that examination, the examiner indicated that the Veteran did not have a diagnosis of Posttraumatic Stress Disorder or another mental disorder that conforms to the DSM-IV criteria.  In fact, the examiner found that the Veteran did not have any mental disorder diagnosis.  Since the July 2012 VA examination, the Veteran has been diagnosed with depression, and anxiety not otherwise specified (NOS).  See June 2013 VA treatment record.  
The Veteran was afforded another VA examination in January 2014 and an addendum opinion was obtained in February 2014.  At the January 2014 VA examination, the examiner diagnosed the Veteran with major depressive episode, moderate.  The examiner found that the Veteran did not have PTSD.  She opined that the Veteran's depressive episode was less likely as not caused by or related to military service.  In so finding, the examiner noted that the Veteran felt depressed daily, did not enjoy activities, was easily frustrated, could not concentrate, felt hopeless and worthless, and had passive thoughts of suicide.  The Veteran further reported anhedonia, poor sleep, and feeling that he was a failure or had let others down.  The examiner noted that the Veteran's score on his patient health questionnaire (PHQ) was indicative of a moderate level of depressive symptoms and met the criteria for a major depressive episode.  The examiner noted that, the Veteran cited his wife's declining health and his diabetes as affecting his mood.  Moreover, the Veteran reported that his symptoms had been present for several months but were worsening.

The examiner noted that the Veteran reported mild PTSD symptoms, but stated that impairment appeared more likely related to depression.  The examiner also noted that, at the 2012 VA examination, no mental disorder diagnosis was assigned and it was not clear that the PTSD/stressor-related symptoms had increased since that time. The examiner noted the Veteran's diagnosed depressive disorder NOS and anxiety NOS, and stated that, the Veteran appeared to have some chronic mild PTSD symptoms.  However, she was unable to determine if symptoms directly related to, or caused by, military service would warrant a diagnosis or would cause significant impairment alone, if the symptoms attributable to major depression were treated or improved.

Subsequent to the January 2014 VA examination, the AOJ obtained a February 2014 addendum opinion to address the Veteran's contention that his acquired psychiatric disability was secondary to his service-connected hearing loss and tinnitus.  The examiner opined that it was less likely as not the Veteran's diagnosed major depressive episode was caused by or the result of his service-connected hearing loss and tinnitus.  In so finding, the examiner stated that the Veteran described depressive symptoms as being related to his wife's declining medical condition, as well as his own health concern of diabetes.  Further, the examiner stated that the Veteran's tinnitus and hearing loss were longstanding (years) but depressive symptoms started much more recently (several months) as his wife's condition had declined and he had to take on more responsibilities around the house.

Moreover, the examiner stated that it was less likely as not that the Veteran's diagnosed major depressive episode was permanently aggravated by his service-connected hearing loss and tinnitus.  In so finding, the examiner stated that there was no evidence of this from the examination of the Veteran, and there was no evidence of such aggravation in any of the Veteran's medical records.  Finally, the examiner stated that it was less likely as not that the Veteran's verified military combat experiences were contributing to his major depression, as his depression was at least as likely as not attributable to other factors.

While the January 2014 VA examination noted the Veteran's diagnosed anxiety NOS, she did not provide a nexus opinion regarding the etiology of the Veteran's anxiety in that examination report, nor did she discuss anxiety in the February 2014 addendum opinion.  Additionally, the Board notes that at his January 2017 hearing the Veteran disagreed with the examiner's opinions, and implied that the January 2014 VA examination and the February 2014 addendum opinion did not adequately capture his current symptomatology.  In fact, the Veteran testified that he was not open with the VA examiner.  See Bd. Hrg. Tr. 6.  He further testified that he under reported his symptoms.  Id. at 8.

The Veteran was most recently afforded a VA examination in May 2017 pursuant to the Board's April 2017 remand.  The examiner diagnosed the Veteran with major depressive disorder, and stated that the Veteran did not have a diagnosis of PTSD or an anxiety disorder.  The examiner opined that the Veteran's depressive disorder less likely than not manifested in service or was otherwise causally or etiologically related to his military service, and less likely than not caused or aggravated by the Veteran's service-connected tinnitus or his service-connected hearing loss.  In fact, the examiner noted that Veteran does not attribute his depression to service or to his service-connected disabilities.  Instead, he attributes his depression to his diabetes and more recent dealing with wife's health issues.  Since the examiner found that the Veteran did not have an anxiety disorder, he did not provide a nexus opinion regarding that disability.  

However, as reflected above, the Veteran was diagnosed with anxiety during the appeal period.  See June 2013 VA treatment record.  The May 2017 examiner did not state if the Veteran's previously diagnosed anxiety had improved, or if the previous diagnosis of an anxiety disorder was mistaken.  

In November 2017, the Board found that a Veteran Health Administration (VHA) opinion was needed to assist the Board in deciding the Veteran's claim.  In November 2017, a VHA opinion was provided.  In that opinion, the VHA psychologist stated that his opinion offered is based on the review of the records and the fact that one examiner did diagnose an anxiety NOS disorder.  The examiner noted that anxiety was diagnosed many years after service and there were no records during military service or shortly thereafter to indicate anxiety NOS or any other psychiatric concerns.  The examiner found that the Veteran was most likely diagnosed with anxiety NOS because anxiety symptoms are highly correlated with major depressive disorder.  Further, he stated that clinicians may elect to diagnose anxiety NOS to highlight that anxiety symptoms are present in conjunction with major depressive disorder, since anxiety symptoms are often co-morbid with major depressive disorder.  Notably, the examiner stated that that previously diagnosed anxiety NOS was most likely a component of major depressive disorder and was not truly a separate condition.

Nevertheless, the examiner opined that the diagnosed anxiety NOS was less likely than not caused by or a result of service, that anxiety NOS was less likely than not incurred in or manifested during service, and that anxiety NOS was not caused or aggravated by service-connected tinnitus or hearing loss.  The examiner stated that there was no proximal relationship between the diagnosis of anxiety NOS and military service.  In so finding, the examiner noted that the Veteran was not diagnosed with anxiety NOS for multiple decades after service.  Additionally, he opined that anxiety disorders are not caused by or a result of trauma exposure or medical conditions such as tinnitus or hearing loss.
Based on the foregoing, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive episode, and anxiety disorder must be denied.  In that regard, the Board finds that the January 2014, February 2014, and May 2017 VA opinions, and the November 2017 VHA opinion, when taken together, are of substantial probative weight given the examiners review of the Veteran's claims file, including the Veteran's service treatment records, post-service medical records, and his own reported history and complaints.  The examiners also relied on their own medical expertise, and training.  When taken together, the opinions are supported with a clear and thorough rationale.  

The Board again acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau, 492 F.3d at 1376-77.  However, when taken together, the January 2014, February 2014, and May 2017 VA opinions, and the November 2017 VHA opinion outweighs the general assertions of the Veteran.  Similarly, the above opinions outweigh the July 2012 Vet Center note.  As noted above, the examiners have training, knowledge, and expertise.  They reviewed the evidence of record, including the Veteran's own lay statements, and relied on their expertise in rendering their opinions supported by rationale.  Therefore, the Board finds that the January 2014, February 2014, and May 2017 VA opinions, and the November 2017 VHA opinion are more probative than the Veteran's lay statements and the July 2012 Vet Center note and weight against the grant of service connection in this claim on either a direct or secondary basis.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . .").  Thus, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder must be denied.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive episode, and anxiety disorder is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


